722 N.W.2d 843 (2006)
Shelly BEYER, Bonnie Rios, Joe Rios, and Gerald Szczepaniak, Plaintiffs-Appellants,
v.
VERIZON NORTH, INC. and Contel of the South, Inc., d/b/a GTE Systems of Michigan, Defendant-Appellee.
Docket No. 131128. COA No. 258504.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the application for leave to appeal the March 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we *844 are not persuaded that the question presented should be reviewed by this Court.